Citation Nr: 1002904	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for ankylosis of the 
right arm.

2.  Entitlement to service connection for residuals of 
pneumonia.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from November 14, 1961 to 
December 18, 1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision by the RO in Cheyenne, 
Wyoming that in pertinent part, denied service connection for 
ankylosis of the right arm and residuals of pneumonia.  A 
Board hearing was requested and scheduled, but by a statement 
dated in October 2009, the Veteran withdrew his hearing 
request.  

In its July 2007 decision, the RO also denied service 
connection for bilateral hearing loss, and the Veteran was 
notified of this decision by a letter dated in July 2007.  A 
June 2008 statement by the Veteran was construed as a notice 
of disagreement as to this issue, and a statement of the case 
was issued in February 2009.  As a timely substantive appeal 
(VA Form 9) has not been received from the Veteran as to this 
issue, the issue is not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2009). 


FINDINGS OF FACT

The Veteran's preexisting ankylosis of the right arm was not 
aggravated by his active duty service.

2.  The Veteran does not have residuals of pneumonia as a 
result of his active service.


CONCLUSIONS OF LAW

1.  Ankylosis of the right arm was not incurred in or 
aggravated by the Veteran's active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306, 3.307, 3.309 (2009).

2.  Residuals of pneumonia were not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2007.

VA has obtained service treatment records and attempted to 
assist the appellant in obtaining evidence.  The Board notes 
that a VA examination has not been scheduled with respect to 
the claims.  However, in the absence of a disease, injury or 
event in service and a current condition, a VA examination is 
not required.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  By a statement dated 
in February 2007, the appellant said he had no additional 
evidence to submit.


VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  When no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  Rebutting the presumption of soundness requires that 
VA show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

Analysis

The Veteran essentially contends that his preexisting 
ankylosis of the right arm was aggravated by strenuous 
activity during military service, to include pull-ups and 
firing a weapon with his right hand.  He also contends that 
he was treated for pneumonia in service and developed 
permanent residuals from this condition.  The Veteran has 
stated that his pneumonia "went up into his ears" and after 
that he had trouble hearing.  In this regard, as noted above, 
service connection has been denied for bilateral hearing 
loss, and the Veteran has not timely perfected an appeal as 
to this issue.  Hence, the issue of defective hearing is not 
before the Board.

Service treatment records reflect that in a September 1961 
report of medical history, the Veteran reported that he had a 
history of bone, joint, or other deformity, and a history of 
painful or "trick" shoulder or elbow.  The reviewing 
examiner noted that the Veteran had a fracture of the right 
forearm as a child with resulting deformity.  On induction 
medical examination in November 1961, the examiner noted 
deformity of the right arm with limitation of supination.  

In a service treatment record dated in late November 1961 
(two weeks after the Veteran's induction into service), the 
examiner noted that the Veteran had deformity of the right 
arm.  The Veteran reported that he had trauma to his right 
elbow as a baby.  On examination, his carrying angle was 
increased, and the forearm was bowed.  He was unable to fully 
supinate his hand.  A November 1961 X-ray study of the right 
elbow showed bony fusion of the radial head and the ulna, 
with hypertrophic changes of the distal humerus and ulna 
around the joint, which appeared to be the result of previous 
trauma, with complete fusion around these two bones.

A December 1961 medical board report shows that the Veteran 
reported that he was unable to move his right forearm to a 
normal range of motion for as long as he could remember, and 
that his family told him that his arm was injured when he was 
a baby.  After an examination, the examiner diagnosed 
ankylosis, proximal radial ulnar joint, bony, secondary to 
old trauma.  The examiner opined that the Veteran's condition 
was essentially the same as at the time of his induction.  He 
had limitation of rotation of the right forearm which 
prevented him from performing normal military duties.  It was 
noted that the condition existed prior to service and had not 
been aggravated by service.  The Veteran was separated from 
service due to this disability.

Service treatment records are entirely negative for 
complaints or treatment of pneumonia.  His lungs and chest 
were clinically normal on separation examination in December 
1961, and a December 1961 chest X-ray study was negative.

As ankylosis of the right arm was noted on entrance medical 
examination in November 1961, the Board finds that the 
presumption of soundness is rebutted as to the right arm.  
Hence, service connection may only be granted for ankylosis 
of the right arm if it is shown to have been aggravated by 
military service.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

There are no post-service medical records on file, and there 
is no medical evidence of treatment or diagnosis of ankylosis 
of the right arm or residuals of pneumonia.

By a statement dated in July 2007, the Veteran related that 
his ankylosis of the right arm existed prior to service, but 
contended that he had no trouble with the condition until 
after his military service, and that he had daily trouble 
with it ever since.  With respect to his pneumonia claim, he 
said he was sick when he was discharged from service, and 
shortly thereafter was diagnosed with pneumonia.  He said he 
was bedridden at home, and that the medical records of such 
treatment were unavailable.  He reiterated many of his 
assertions in a June 2008 statement.

As noted above, ankylosis of the right arm was diagnosed upon 
entry into service, and the Veteran has confirmed that this 
disability existed prior to service.  The medical evidence 
does not reflect that the pre-service right knee disability 
increased in severity during his one month in service, and 
thus the Board finds that the disability was not aggravated 
by service.  38 C.F.R. § 3.306, Falzone, supra.

Although the Veteran contends that his right arm disability 
was permanently aggravated by service, the evidence of 
preexisting trauma and ankylosis of the right arm, the lack 
of medical evidence of an increase in severity of his right 
arm disability during service (the December 1961 medical 
Board report included the examiner's characterization that 
the Veteran's condition was "essentially the same" as at 
induction), and complete lack of post-service medical 
evidence demonstrating an increase in severity of this 
longstanding condition outweigh his assertions that his right 
arm disability was aggravated during service.  

With respect to the claim for service connection for 
residuals of pneumonia, the Board notes that there is no 
medical evidence demonstrating that the Veteran has any 
current residuals of pneumonia.   The Board notes that a 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Although the Veteran has contended that he has residuals of 
pneumonia, service connection for residuals of pneumonia is 
not warranted in the absence of proof of a current 
disability.

Hence, the Board finds that the medical evidence as a whole 
does not show that the Veteran's ankylosis of the right arm 
was aggravated by military service, or that he currently has 
residuals of pneumonia that are related to service.

The preponderance of the evidence is against the claims for 
service connection for ankylosis of the right arm and 
residuals of pneumonia; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert, 1 Vet. App. at 
57-58.


ORDER

Service connection for ankylosis of the right arm is denied.

Service connection for residuals of pneumonia is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


